              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

CHAD WILLIAM REED,                         )
                                           )
                    Plaintiff,             )
                                           )
vs.                                        )         No. CIV-16-461-C
                                           )
JASON BRYANT, et al.,                      )
                                           )
                    Defendants.            )

             ORDER ADOPTING REPORT AND RECOMMENDATION

      The conclusion to deny Plaintiff’s Supplemental Motion to Amend the Complaint

reached by Judge Purcell in his Second Supplemental Report and Recommendation is not

“clearly erroneous or contrary to law,” 28 U.S.C. § 636(b)(1)(A), and, over Plaintiff’s

objection, the Report and Recommendation (Dkt. No. 92) is adopted.           Plaintiff’s

Supplemental Motion for Leave to Amend the Complaint (Dkt. No. 90) is DENIED.

      IT IS SO ORDERED this 18th day of October, 2018.
